MEMORANDUM **
A review of the record and the opening brief indicates that the questions raised in this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). See also 8 U.S.C. § 1227(a)(2)(E)(i).
Accordingly, respondent’s motion for summary denial of the petition for review is granted.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.